On the 28th of June, 1919, Irma D. Scholtzhauer, daughter of the claimant, was employed as a waitress by the C.  L. Lunch Company, at 2246 Broadway, New York city. There was employed at the same time, by the same company, a colored dishwasher by the name of Arthurs. About six o'clock in the afternoon of the day named Arthurs invited the daughter to go out with him that evening. She declined the invitation and stated to another employee that she would not go out with a negro. Her statement to this effect having been repeated to Arthurs, made him very angry. Shortly thereafter, when the daughter took some dishes to the place where Arthurs was working, and pushed them through an opening in the partition between the restaurant and the kitchen, he drew a pistol and shot her, and immediately ran from the kitchen to the restaurant, again shot her, and she died shortly thereafter. Claims for compensation were filed by the mother and two sisters of the deceased, on the ground that they were dependents. The claims of the sisters were not allowed, but that of the mother was. An appeal was taken by the employer and insurance carrier to the Appellate Division, third department, where the determination of the industrial board was unanimously affirmed. Permission was thereafter given to appeal to this court.
To justify the state industrial board in making an award, the injury complained of must have arisen both out of and in the course of the employment. It must have been received while the employee was doing the work for which he was employed, and in addition thereto, such injury must be a natural incident to the work. It must be one of the risks connected with the employment, flowing therefrom as a natural consequence and directly *Page 15 
connected with the work. (Matter of Heitz v. Ruppert,218 N.Y. 148.) An award cannot be made where the accident results from the chances of life in general to which the injured person was exposed in common with all mankind rather than as an employee. (Matter of Heitz v. Ruppert, supra, 152; Craske
v. Wigan, L.R. 1909, 2 K.B. 635; Thom v. Sinclair, 1917, A.C. 137; Dennis v. White  Co., 1917, A.C. 479; Rayner v.Sligh Furniture Co., 180 Mich. 168.)
The authorities cited by the respondent are not in point. The injury in such cases all arose over some dispute as to the work to be done by the employee or in some other way were directly traceable to and connected with the employment. Here, the injury to the daughter, while it arose during the course of, did not arise out of, the employment. The only suggestion that the employment had any bearing on the injury was that the employment brought the two persons together. The murder, however, arose not out of the employment, but because the deceased refused to accept Arthurs' invitation, and his anger by reason thereof. The fact that the murder took place on the employer's premises was a mere incident. It might equally well have happened on the sidewalk in front of the building or while the daughter was on her way home, or at any other place where Arthurs had chanced to meet her. Had Arthurs made the proposal to the daughter while she was away from the place of employment, and after her rejection of it had killed her, it could not with any reason be contended that a claim could arise under the Compensation Law.
The order of the Appellate Division and the determination of the industrial board are, therefore, reversed and the claim dismissed, with costs against the industrial board in this court and the Appellate Division.
HISCOCK, Ch. J., HOGAN, CARDOZO, POUND and ANDREWS, JJ., concur; CRANE, J., dissents.
Order reversed, etc. *Page 16